Citation Nr: 0408990	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent prior to January 21, 2000, and to a disability 
evaluation in excess of 50 percent thereafter, for post-
traumatic stress disorder (PTSD), exclusive of October 7, 
2002 through December 1, 2002, when a temporary total 
disability evaluation was assigned.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from May to September 1967 and 
from September 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 1998, June 2000, August 2001, 
and January 2003 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The October 1998 rating decision granted 
service connection for PTSD and assigned a disability 
evaluation of 30 percent, effective June 19, 1998.  In the 
June 2000 rating decision, the veteran's disability 
evaluation was raised to 50 percent disabling, effective 
January 21, 2000.  The August 2001 rating decision confirmed 
and continued the 50 percent disability evaluation, as well 
as denied the veteran's claim of entitlement to a TDIU, but 
the January 2003 rating decision granted the veteran a 
temporary total disability evaluation for the period from 
October 7, 2002 through December 1, 2002 due to a 
hospitalization in excess of 21 days.  See 38 C.F.R. § 4.29 
("paragraph 29").  As the currently assigned disability 
evaluations are less than the maximum available under the 
applicable diagnostic code, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

The veteran claims entitlement to an initial disability 
evaluation in excess of 30 percent for his PTSD for the 
period prior to January 21, 2000, and to a 
disability evaluation in excess of 50 percent for the period 
thereafter.  But further development is needed before 
actually making these determinations and deciding this 
appeal.

As previously noted, the veteran also claims that he is 
entitled to a TDIU as a result of his service-connected PTSD.  
The claim for a TDIU is "inextricably intertwined" with the 
claim concerning the ratings for the PTSD during the 
specified periods.  Therefore, the Board may not properly 
review the veteran's claim for a TDIU until the RO develops 
and adjudicates the veteran's claim of entitlement to an 
increased disability evaluation for his PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Additionally, the Board notes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (2003).  The VCAA applies to all pending claims 
for VA benefits, and provides that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence necessary 
to substantiate a claim for benefits.  Changes potentially 
relevant to this particular appellant's appeal include the 
establishment of specific procedures for advising him and his 
representative of the information required to substantiate 
his claim, a broader VA obligation to obtain relevant records 
and advise him of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion if necessary to make a decision on 
the claim.

A review of the record does not indicate the veteran has been 
advised of the changes brought about by the VCAA, as they 
relate to his current claims at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  In this regard, the Board 
observes that the RO, with respect to his claims of 
entitlement to an increased disability evaluation for his 
PTSD and entitlement to TDIU, failed to inform him of the 
evidence needed to substantiate these claims, his rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain supporting evidence.  As a consequence, 
his claims of entitlement to an increased disability 
evaluation for his PTSD and to TDIU were certified to the 
Board without him being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities, under 
the VCAA.  And the Board, itself, cannot correct this 
procedural due process deficiency; the RO must do this 
instead.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

Further, a review of the record reveals that the veteran was 
afforded a hearing before the RO in February 2003.  However, 
when he perfected his appeal regarding his claim of 
entitlement to an increased disability evaluation for his 
PTSD in June 2002 via submission of a VA Form 9 (Appeal to 
the Board of Veterans' Appeals), he requested a hearing 
before the Board of Veterans' Appeals at the local RO.  
But he has not been given an opportunity for this type of 
hearing.

Moreover, although some VA medical treatment records are on 
file, the veteran testified during his February 2003 hearing 
at the RO that he had received monthly treatment for his PTSD 
at the Beckley VA Medical Center (VAMC), and that his last 
hospitalization in November 2002 was at the Salem VAMC.  
While the Board acknowledges that his treatment records from 
the Salem VAMC and Beckley VAMC already are of record, 
through November and August 2002, respectively, there is no 
indication that the RO attempted to obtain any additional 
treatment records after these months that may contain 
important medical evidence or confirmation of the veteran's 
claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before 
the AOJ, may constitute clear and unmistakable error....").  
As these records are relevant to the veteran's claims 
at issue, they must be obtained.

Likewise, the Board notes that the veteran has been afforded 
several VA examinations for his PTSD, most recently in March 
2003.  Nevertheless, the examination reports do not include 
the objective clinical findings necessary to evaluate his 
service-connected PTSD under the Schedule for Rating 
Disabilities, from the effective date of service connection 
to the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that the VA examination reports, 
VA medical records, and private medical records create a 
question as to the veteran's disability picture.  
Furthermore, the VA examination reports do not provide the 
necessary information to determine whether the veteran's 
service-connected PTSD is so severe that it is impossible for 
him to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003).  

In this regard, the Board notes that the veteran has been 
diagnosed with PTSD and a recurrent major depressive 
disorder.  Similarly, the Board observes that the veteran has 
several significant nonservice-connected physical disorders.  
More significantly, the Board notes that he has received 
Global Assessment of Functioning (GAF) scores of 33 to 65, 
without an explanation as to the disparities between the 
assigned GAF scores and without differentiation of the impact 
of his nonservice-connected disabilities.  However, none of 
the VA examiners attempted to distinguish between his 
physical problems and his service-connected PTSD in an effort 
to accurately evaluate the manifestations and extent of his 
PTSD symptomatology and his resulting social and occupational 
impairment.  This needs to be done, else there is no means of 
determining the extent of his social and occupational 
impairment that is due to service-connected factors from that 
which is not but, instead, due to conditions unrelated to his 
service in the military.  See, e.g., Mittleider v. West, 
11 Vet. App. 180, 181 (1998).

In addition, the medical evidence is conflicting as to 
whether the veteran is unemployable due to his service-
connected PTSD.  The evidence indicates that he has 
consistently reported that he had not worked since October 
1993 due to a physical disability, but a December 2000 
private medical record and a November 2002 VA treatment note 
states that he was totally disabled by his PTSD.  In 
contrast, the August 2001 VA examiner opined that the veteran 
was only occasionally socially and industrially impaired by 
his PTSD.  Nonetheless, the March 2003 VA examiner failed to 
provide an opinion as to whether the veteran's service-
connected PTSD, standing alone, is of sufficient severity to 
realistically render him unable to obtain and retain 
substantially gainful employment.

In short, it is unclear from the evidence of record whether 
the veteran's GAF scores and symptomatology are 
manifestations attributable to his service-connected PTSD or 
to his other nonservice-connected disorders.  The Board 
cannot render an informed decision concerning the level of 
disability caused by his service-connected psychiatric 
disability in the absence of specific medical information 
regarding coexisting disabilities.  See Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so).  
As such, the Board finds that the veteran should be afforded 
an additional VA examination in order to better delineate his 
various disorders, to assess the severity, symptomatology, 
and manifestations of his PTSD, and to clarify the GAF scores 
assigned to his service-connected PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to an increased disability 
evaluation for his PTSD and entitlement 
to a TDIU, and the evidence, if any, the 
RO will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning 
this claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claims 
of entitlement to an increased disability 
evaluation for his PTSD and entitlement 
to a TDIU.  The VCAA notification also 
must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claims, 
as well as his and VA's responsibilities 
in obtaining evidence.  And he must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Obtain the complete records of the 
veteran's treatment from the Salem, West 
Virginia, VAMC for the period from 
November 2002 to the present and from the 
Beckley, West Virginia, VAMC for the 
period from August 2002 to the present. 

3.  Also contact the veteran concerning 
his request for a hearing in his VA Form 
9.  Ascertain whether he still wants a 
hearing before a Veterans Law Judge (VLJ) 
of the Board and, if he does, what type 
of hearing.  If he still wants a hearing 
before the Board, then he must be 
scheduled for such hearing at the next 
available opportunity.  Notify him of the 
date, time and location of his hearing 
and place a copy of that letter in his 
claims file.

4.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
severity and manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  Conduct all 
testing and evaluation needed to make 
this determination.  And the examiner 
should review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to the veteran's 
nonservice-connected depressive disorder 
and nonservice-connected physical 
disabilities.  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner should specifically and 
objectively comment on the veteran's 
current level of social and occupational 
impairment due to his PTSD.  
The examiner should also assign a GAF 
score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM), and explain what the assigned 
score means.  If possible, the examiner 
should specify the individual periods of 
time for each GAF score, preferably 
annual, between February 1998 and the 
present, including an explanation of all 
significant variations.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




